Per Curiam.

It is discretionary rather than mandatory under paragraph (a) of subdivision 4 of section 4 of the State Residential Rent Law (L. 1946, ch. 274, as amd.) and subdivision 5 of section 33 of the Rent and Eviction Regulations for the commission to make a determination that the valuation of property is an amount different from the assessed valuation where there has been a reduction in the assessed valuation for the year next preceding March 15, 1951. The commission in this case adhered to the assessed valuation rather than the reduced valuation in a tax certiorari proceeding and there may be good grounds for its doing so. The only reason assigned, however, was the large amount of interest which the landlord must pay upon an old mortgage which apparently is out of proportion to the value of the property. Such a consideration is inadmissible under the law and is contrary to the Administrator’s Official Opinion No. 85. We do not suggest that the amount of the mortgage may not be a pertinent consideration in determining the value of the property or that other factors in this case might not justify the higher value in this case Any such finding, however, would have to rest on sound considerations in fact and law. The determination previously made does not rest on such grounds. The court therefore properly annulled the determination of the commission and remitted the matter for further consideration.- The orders appealed from should be affirmed.
Peck, P. J., Glennon, Cohn, Callahan and Bbeitel, JJ., concur.
Orders unanimously affirmed, with one bill of $20 costs and disbursements to the petitioners-respondents.